Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Information Disclosure Statement
The Examiner acknowledges receipt of the lengthy information disclosure statement filed.
There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants’ duty to disclose, see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff’d 479 F. 2d. 1338.  There is no duty for the Examiner to consider these references to a greater extent than those ordinarily looked at during a regular search by the Examiner.  Accordingly, the Examiner has considered these references in the same manner as references encountered during a normal search of Office search files.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show scattering centers as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 62 recites: “The light fixture of claim 48, wherein each light guide comprises scattering centers that redirect some of the coupled light through portions of the first side surface of the light guide.”
	The invention of claim 48 as recited is drawn to an embodiment ( fig. 15C,D) that does not support the features recited in claim 62. 
It is noted that these scattering centers (prisms) are described in regard to a different light guide 3662 of a different species Fig 36J. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 62-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how scattering centers are provided in the light guide as claimed in fig. 48.  This feature is not described nor shown in a light guide as recited in claim 48. 
Claim 73 recites: “The light fixture of claim 72, wherein the one or more optical elements are solid optical elements”.
There is insufficient antecedent basis for this limitation in the claim.

Claims are examined as best understood. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 48-62 and  65-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velazquez US 2011/0164421 in view of Simon US 8,556,452
	In regard to claim 48, Velazquez teaches a light fixture comprising a plurality of modules, each of the modules comprising one or more light emitting elements 11, wherein each of the plurality of modules is arranged along a circular or elliptical contour in a plane orthogonal to the first direction (figs. 1, 4-7, 9, 11), but lacks the teaching of a light guide as recited.
Simon teaches  a light guide (80, 131, 311) having first and second side surfaces extending between a first end and a second end, the first and second end spaced apart along a first direction, the first and second side surfaces spaced apart along a second direction orthogonal to the first direction, wherein the first end of the light guide is arranged so that light from the one or more light emitting elements 308 is coupled into 
It would have been obvious to one of ordinary skill in the art at the time of filing to use a straight light guide with each straight section of Velazquez’s LEDs of such as taught by Simon. One of ordinary skill in the art would have been motivated to use a light guide in Velazquez’s light fixture in order to provide a more uniform lighting strip as known in the art.
In regard to claim 49, Velazquez teaches  wherein the circular or elliptical contour corresponds to a contour of a polygon (note: straight segments 10A arranged in a circular configuration such as in fig. 5-7 or 11) [0026].  
In regard from claim 50, Velazquez and Simon as combined above would provide for each side of the polygon is defined by a corresponding one of the light guides (note: Velazquez straight sections 10A each including a light guide of Simon).  
In regard to claims 51 and 52, Velazquez  teaches the polygon is a regular polygon and  the polygon is a closed polygon (see fig. 5) [0026].
In regard from claim 53, Velazquez and Simon as combined above would provide for each light guide extending along a corresponding straight line in the plane orthogonal to the first direction.  
In regard to claim 54, Simon teaches that at least some of the light coupled into the corresponding light guide propagates within the light guide along the first direction due to total internal reflection at a surface of the light guide (see fig. 21).

In regard to claim 56,  Velazquez  teaches other sizes and shapes can be envisioned but does not explicitly teach the first and second end are spaced apart by the length L in a range from about 1 cm to about 20 cm along the first direction.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to scale the device such that each section is 1-20cm,  in order to make the straight  segments less defined (such that the device appears more circular in form) or to provide a smaller lighting device as necessitated by particular applications (such as shop windows).  The applicant is advised that it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The applicant is also advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
In regard to claims 57 and 58, Simon teaches the first and second side surfaces in each light guide are uniformly spaced apart and the first and second side surfaces are tapered in a plane parallel to the first direction (see 312).  

The examiner takes official notice that polycarbonate and acrylic are well known materials that are commonly employed for light guide elements. It would have been obvious to one of ordinary skill in the art at the time of filing to use polycarbonate or acrylic for the light guide. One of ordinary skill in the art would have been motivated to use polycarbonate or acrylic in order to provide light guide of low cost with a good quality optical transmission as known in the art. 
For further reference, see Klettke US 2005/0237766 DeVaan US 2015/03555398.
In regard to claim 60, Velazquez and Simon as described provide for each of the modules comprising an optical extractor positioned at the second end of the corresponding light guide, the optical extractor being configured to receive light exiting the light guide and to direct the received light away from the light fixture (Simon 84 or indentation 312 producing TIR).  
In regard to claim 61, Simon teaches the light guide is configured to output at least some of the coupled light through the first side surface of the light guide (such as shown in fig. 21).  
In regard to claims 62 and 65, Simon teaches the light guide includes diffusing features in multiple embodiments (roughened surface or grooves, pits, bumps for light extraction) which are scattering centers that redirect some of the coupled light through 
In regard to claim 66, Simon teaches each light guide has a surface with a curved shape (see 80, fig. 11 and 12).  
In regard to claim 67, Velazquez and Simon as described provide for connector elements (Simon 10 and 12) and upon incorporating a light guide as taught by Simon, the connectors would be arranged to connect adjacent pairs of the light guides.  
In regard to claim 68,  Velazquez  does not specially teach connector elements are formed from a plastic or a metal, however, the examiner takes official notice that plastic and metal are the most common materials for use in forming housings and brackets. 
It would have been obvious to one of ordinary skill in the art at the time of filing to make the connectors of Velazquez out of plastic or metal. One of ordinary skill in the art would have been motivated to make the connector/bracket elements of Velazquez out of metal in order to dissipate heat was well known in the art or to use plastic in order to reduce cost/weight as known in the art. 
For additional reference, not that Simon teaches a metal connector/bracket 72 and Kettkle US (2005/0237766) teaches  a metal carrier 3.
In regard to claim 69, the connectors of Velazquez as the connector elements are opaque,  since Velazques does not teach that the connectors are transparent, being opaque is implied and considered required for the device to function as intended (minimize light loss).  It is also noted that a metal connector as described in claim 68 would also be opaque. 

It would have been obvious to one of ordinary skill in the art at the time of filing to make the LEDs of Valezquez white. One of ordinary skill in the art would have been motivated to use white LEDs in Velazquez in order to supply high quality light for use in general illumination as known in the art.

Claims 72 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velazquez in view of Simon and further in view of Kropac US 2012/0099310.
Velazquez and Simon teach the invention described above, but lack one or more optical couplers arranged to couple light from the one or more light emitting elements into the first end of the corresponding light guide.  
Kropac teaches an optical coupler 32 arranged to couple light from the one or more light emitting elements into the first end of a corresponding light guide.
It would have been obvious to one of ordinary skill in the art at the time of filing to use an optical coupler in Velazquez/Simon’s device. One of ordinary skill in the art would have been motivated to include an optical coupler in the light guide in order to minimize light loss as known in the art.  
In regard to claim 73, Kropac teaches that the one or more optical (coupler) elements are solid optical elements formed from the same transparent material as the corresponding light guide (see 32, fig. 1).

Claims 63 and 64  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Velazquez in view of Simon and further in view of Igarashi US 2003/0090887. 
In regard to claim 63, Velazquez and Simon teach the invention described above, including Simon’s teaching of a diffusion surface on the light guide, but lack the specific teaching of scattering centers comprising prisms.  
Igarashi teaches a light guide with diffusing prism grooves [0002].
In regard to claim 64, Simon teaches the use of translucent material (element 60) which is also a common for use in light guides and would result in scattering centers comprising translucent contact points as described above (note: tips of prisms being part of light guide). 
The examiner also takes official notice that the use of translucent material for light guides is commonly employed in the art. 
For further reference, see DeVaan US 2015/03555398. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide translucent contact points in a light guide. One of ordinary skill in the art would have been motivated to use translucent material in order to promote uniformity.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIE A BANNAN/Primary Examiner, Art Unit 2875